Citation Nr: 1025078	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-03 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased initial rating for a back 
condition, currently evaluated as 20 percent disabling, to 
include entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

2.  Entitlement to an increased initial rating for nerve 
impingement with left side radiculopathy, evaluated as 20 percent 
disabling from February 15, 2007 to December 27, 2009 and as 40 
percent disabling as of December 28, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  
He is in receipt of the Purple Heart, which denotes participation 
in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for a back 
condition and assigned a 20 percent disability rating, effective 
March 4, 2003.  

In a subsequent February 2008 rating decision, the RO assigned a 
separate 20 percent disability rating for nerve impingement with 
left side radiculopathy associated with his back condition, 
effective February 15, 2007.  The rating was thereafter increased 
by the Appeals Management Center (AMC) to 40 percent, effective 
December 28, 2009.  Despite the increased rating granted by the 
AMC, the Veteran's appeal remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice 
of disagreement (NOD) as to a decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2009.  A transcript of the hearing is 
of record.  

The Board remanded the claims, previously styled as entitlement 
to a higher initial rating for a back condition, currently 
evaluated as 20 percent disabling, with a separate 20 percent 
disability rating for moderate radiculopathy of the left lower 
extremity, in October 2009 for additional development and to 
address due process concerns.  Based on the procedural history as 
explained above, the Board has recharacterized the issues as 
reflected on the title page.  

In regards to the actions requested by the Board on remand, the 
RO/AMC was instructed to obtain additional VA treatment records; 
to ask the Veteran to identify any non-VA medical care providers 
that had recently treated him for his back disorder, including 
Dr. H. Lederman, and to make arrangements to obtain those 
records; and to schedule the Veteran for a VA examination.  
Review of the claims folder reveals that all three instructions 
were complied with but, for reasons to be discussed more fully 
below, the specific instructions pertaining to examination of the 
Veteran's back were not met such that the claim for an initial 
rating in excess of 20 percent for a back condition must again be 
remanded.  

The issue of entitlement to an increased rating for 
prostate cancer has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See February 2010 statement from the Veteran's 
representative.  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to an increased initial rating for a 
back condition to include entitlement to a TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the AMC in Washington, DC.


FINDING OF FACT

The subjective and objective evidence of record reveals that the 
Veteran's nerve impingement with left side radiculopathy has 
exhibited incomplete paralysis, which is moderately severe in 
degree, since service connection was established on February 15, 
2007.  




CONCLUSION OF LAW

The criteria for an initial rating of 40 percent, and no higher, 
for service-connected nerve impingement with left side 
radiculopathy, have been met as of February 15, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8620 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was granted for nerve impingement with left 
side radiculopathy associated with back condition pursuant to 
38 C.F.R. § 4.124a, DC 8620, with a 20 percent evaluation 
effective February 15, 2007.  See February 2008 rating decision.  
The rating was subsequently increased to 40 percent, effective 
December 28, 2009, the date on which the Veteran underwent a VA 
examination.  See January 2010 rating decision.  

The Veteran seeks initial ratings in excess of 20 and 40 percent 
for nerve impingement with left side radiculopathy.  In light of 
the foregoing, the Board must determine whether he is entitled to 
a rating in excess of 20 percent prior to December 28, 2009 and a 
rating in excess of 40 percent as of that date.  

The Veteran reports only being able to walk a few hundred feet 
before the pain radiates down his left buttocks and leg and the 
big toe on his left foot feels as if a red hot spike is being 
driven into it.  He also reports that the pain and discomfort 
becomes so debilitating that he must sit down, but he is only 
able to sit for a short time before the symptoms begin in a 
sitting position as well.  He indicates that the only relief is 
to lie down and rest.  The Veteran also asserts that his left leg 
will go numb and ache.  He indicates that the ache is constant 
and just varies in degree of pain.  See February 2007 statement 
in support of claim; March 2009 transcript.  

38 C.F.R. § 4.124a, DC 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis (DC 8620) 
and neuralgia (DC 8720) of that nerve.  Disability ratings of 10 
percent, 20 percent and 40 percent are assigned for incomplete 
paralysis which is mild, moderate or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of the 
knee weakened or (very rarely) lost.

The medical evidence pertaining to the Veteran's nerve 
impingement with left side radiculopathy is sparse.  The Board 
notes that the initial 20 percent evaluation was based on the 
Veteran's submission of an undated letter from Dr. H. Lederman, 
which was submitted in conjunction with his VA Form 9 received on 
February 15, 2007.  In this letter, Dr. Lederman reports that 
during the ten years he had been treating the Veteran, the 
Veteran had been suffering from constant pain related to nerve 
impingement and that an evaluation on January 30, 2007 revealed 
positive straight leg raising.  Dr. Lederman also reported a 
history of markedly limited exercise tolerance due to pain and 
radiculopathy, including a significantly reduced ability to walk 
moderate distances.  The Board remanded the claim in pertinent 
part for the RO/AMC to ask the Veteran to identify any non-VA 
medical care providers who had treated him for his back disorder, 
to include Dr. Lederman, and to make arrangements to obtain those 
records.  The RO/AMC complied with this request in an October 
2009 letter, but the Veteran did not respond, nor did he provide 
the requisite authorization and consent to obtain records from 
Dr. Lederman.  For this reason, records related to Dr. Lederman's 
treatment of the Veteran's nerve impingement with left side 
radiculopathy are not available.  

The Board also notes that the AMC's decision to increase the 
rating assigned for nerve impingement with left side 
radiculopathy to 40 percent was based on a VA compensation and 
pension (C&P) examination reported dated December 28, 2009.  At 
that time, the Veteran reported that his problems in his legs are 
predominantly left sided and stated that he had pain that 
radiated down the back of his left lower extremity, usually in 
the thigh, although sometimes in the calf and foot.  He also 
indicated experiencing muscle cramping in his left leg as well as 
pain in his knee and ankle.  The Veteran reported some numbness 
in his left lower extremity and reported that he had a burning 
sensation in his left foot and toes the day before.  He also 
reported pain with a small amount of walking, particularly on 
hard surfaces, pain when he walks less than 100 feet, an 
inability to stay in a fixed position for very long and needing 
to shift position frequently in order to avoid pain, and being 
frequently woken up at night secondary to pain.  

The Veteran asserted that he was quite limited in terms of the 
activities he can perform.  He indicated that he did not engage 
in any unnecessary physical activity and, in terms of taking care 
of things around his house, he has great difficulty using the 
vacuum cleaner, carrying wood, mowing the lawn, and doing 
laundry.  The Veteran reported that his sciatica had gotten worse 
in the past several years and that, whereas he used to be able to 
work through it, it had recently been more difficult to overcome 
the pain and ignore it.  He reported great difficulty putting on 
his socks and shoes.  

In pertinent part, the Veteran was somewhat guarded on physical 
examination.  With encouragement, he was able to provide full 
strength in his left lower extremity in comparison to his right.  
The examiner noted that sensation appeared to be intact to light 
touch and pinprick, however, it should be noted that the Veteran 
experienced intermittent numbness in his daily activities.  The 
examiner also reported that the Veteran's reflexes were trace 
throughout and symmetric.  Gait was normal, though he walked 
slowly in a guarded fashion.  The examiner indicated that based 
on this history that the Veteran provided and physical 
examination, he had moderately severe left-sided radiculopathy 
involving, most prominently, the L5 and S1 nerves.  The examiner 
also indicated that he believed the Veteran to be an accurate 
historian.  

The available VA treatment records reveal that the Veteran has 
received some treatment for left-sided radiculopathy since 2009.  
In March 2009, the Veteran reported the radiculopathy down the 
left leg was now causing foot drop and that a friend had told him 
he needed a lift because he could see the Veteran dragging his 
foot.  No objective evidence pertaining to the Veteran's left 
lower extremity was provided at that time.  See physician 
assistant note.  A subsequent March 2009 treatment record 
contains a complaint of pain radiating to the left lower 
extremity with paresthesia.  The Veteran also complained of 
painful muscle cramps at night and claudication during ambulation 
in his calf muscles.  Physical examination revealed that the 
Veteran was unable to walk on his heel, had left sided weakness 
in the L4-L5 myotome muscle, and had absent peripheral pulses in 
the lower extremities and absent ankle and knee jerk.  Light 
touch was proprioceptive intact and straight leg raise was 
positive on the right.  The assessment was radiculopathy.  

The Veteran began physical therapy on April 2, 2009, which 
continued until May 21, 2009.  In April, he complained of pain at 
a level seven in his left buttocks and left low back area.  The 
Veteran also indicated that he could not walk greater than 100 
feet and that he was experiencing tightness in his buttocks on 
the left as well as pain with sleeping, which woke him up every 
night.  Thereafter, he reported improvement with pain.  See 
physical therapy treatment notes dated between April 2009 and May 
2009.  

The Board finds that the evidence of record supports the 
assignment of an initial 40 percent evaluation for nerve 
impingement with left side radiculopathy as of February 15, 2007, 
the date on which service connection was granted.  First and 
foremost, the Board finds that the Veteran is competent to report 
his symptoms and that his assertions are credible.  See Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 
Vet. App 370, 374 (2002).  In that regard, he has reported a 
constant aching pain and numbness involving his left lower 
extremity both in written statements and at the time of his March 
2009 hearing.  In addition, Dr. Lederman indicated that during 
the ten years he had been treating the Veteran, the Veteran had 
been suffering from constant pain related to nerve impingement 
and had a history of markedly limited exercise tolerance due to 
pain and radiculopathy, including a significantly reduced ability 
to walk moderate distances.  At the time of the December 2009 VA 
examination, the Veteran made similar complaints and indicated 
that he had muscle cramping in his left leg, pain in his knee and 
ankle, some numbness in his left lower extremity, and an 
occasional burning sensation in his left foot and toes.  
Moreover, the VA examiner based his assessment of moderately 
severe left-sided radiculopathy involving the L5 and S1 nerves 
predominantly on the history the Veteran provided and physical 
examination of the Veteran.  For these reasons, the Board finds 
that the subjective and objective symptoms exhibited by the 
Veteran more nearly approximate the criteria for a 40 percent 
evaluation pursuant to DC 8620.  

The evidence of record does not support the assignment of a 
rating in excess of 40 percent for service-connected nerve 
impingement with left side radiculopathy.  This is so because 
there is no evidence, either subjective or objective, to suggest 
that the Veteran's nerve impingement with left side radiculopathy 
causes severe incomplete paralysis with marked muscle atrophy.  
See VA treatment records; letter from Dr. Lederman; December 2009 
VA C&P examination report.  The Board acknowledges the Veteran's 
report of foot drop; however, there is no objective evidence of 
this manifestation.  See id.  The preponderance of the evidence 
is against entitlement to a rating of 40 percent at any time 
during the appellate period.  

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's nerve impingement with 
left side radiculopathy, to include pain and numbness, are 
contemplated by the rating criteria (i.e., 38 C.F.R. §4.124a, DC 
8620), which reasonably describes his disability.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.  


II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the January 2006 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  See 
April 2003 letter.  He was also notified of effective dates for 
ratings and degrees of disability.  See March 2006 letter.  The 
Board notes that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated - it has been proven."  Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006).  When service connection has been 
granted and an initial disability rating and effective date have 
been assigned, section 5103(a) is no longer applicable.  
Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, private and VA treatment records have been 
associated with the claims folder.  He was also afforded an 
appropriate VA examination in connection with his claim.  As 
noted above, the Veteran did not respond to the October 2009 
letter from the AMC requesting that he identify any non-VA 
medical care providers, to include Dr. Lederman, who had treated 
him for his back disorder.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.

The Board notes that the Veteran submitted additional medical 
records relating to his prostate condition to the RO after the 
issue of the January 2010 supplemental statement of the case.  As 
this evidence is not relevant to the claim on appeal, remand for 
the issuance of a supplemental statement of the case is not 
required.  See 38 C.F.R. § 19.31.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

An initial rating of 40 percent, and no higher, for nerve 
impingement with left side radiculopathy is granted as of 
February 15, 2007, subject to the laws and regulations governing 
the payment of monetary benefits.


REMAND

Unfortunately, another remand is required in regards to the 
Veteran's claim for an increased initial evaluation for a back 
condition.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

As an initial matter, the claim was previously remanded by the 
Board in order for the RO/AMC to schedule a VA examination.  
While a VA examination was scheduled and conducted in December 
2009, the specific instructions pertaining to the examination 
report were not complied with.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In pertinent part, the Board instructed the VA examiner to 
provide range of motion measurements pertaining to the Veteran's 
lumbar spine and to indicate whether there was any pain, weakened 
movement, excess fatigability, or incoordination on movement, and 
whether there was likely to be additional range of motion loss 
due to: (1) pain on use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) incoordination.  The 
examiner was also instructed to describe whether pain 
significantly limits functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  If there was no pain, no 
limitation of motion and/or no limitation of function, the 
examiner was to so note.  None of this was accomplished at the 
time of the December 2009 VA examination and, as such, the claim 
must again be remanded in order to accomplish the foregoing.  

As the claim is being remanded in order for a more comprehensive 
VA examination to be scheduled, the Board notes that the examiner 
should also address whether the Veteran exhibits any right-sided 
neurological deficits as a result of his service-connected back 
disorder.  This is especially important given the fact that a 
March 2009 VA treatment record indicates that a straight leg test 
was positive on the right side and VA physical therapy notes 
dated between April 2009 and May 2009 indicate that the Veteran 
complained of occasional radiation to the right gluteal area and 
posterior thigh and foot.  

In addition to the foregoing development, recent VA treatment 
records should also be obtained.  The RO/AMC should specifically 
determine whether a magnetic resonance imagining (MRI) of the 
Veteran's lumbar spine was conducted sometime after June 2009, as 
it appears a MRI was planned at WRJ.  See June 2009 physical 
medicine rehab physician note.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
of Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service-connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.  On VA examination in December 2009, the 
examiner stated that he believed that the Veteran is unemployable 
given the severity of his symptoms.  As the issue of a TDIU has 
been raised by the record, on remand the RO should send the 
Veteran a duty-to-assist letter on this issue.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for a 
TDIU; (2) the information and evidence that 
VA will seek to obtain on his behalf; and 
(3) the information or evidence that he is 
expected to provide. A copy of this 
notification must be associated with the 
claims folder.

2.  Obtain the Veteran's treatment records 
from the VA Medical Center in Northampton, 
dated since October 2009, to include any MRI 
report(s) conducted at WRJ sometime after 
June 2009.  

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination 
report.  Any indicated studies should be 
performed.

The examiner should identify all residuals 
attributable to the Veteran's service-
connected back condition.  

The examiner should report the range of 
motion measurements for the lumbar spine, in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare- ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner(s) is 
asked to describe whether pain significantly 
limits functional ability during flare-ups 
or when the lumbar spine is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should identify any right-sided 
nerve(s) affected by the Veteran's service-
connected disability.  The examiner(s) 
should discuss the extent, if any, of 
paralysis of the nerves involved.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the Veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician."

The examiner should provide an opinion as to 
whether the Veteran's service-connected 
disabilities (PTSD, back disorder, status 
post prostatectomy for prostate cancer, 
erectile dysfunction, nerve impingement with 
left side radiculopathy, tinnitus, and 
hearing loss) render him unable to secure or 
follow a substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience when arriving at 
this conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.

4.  Then, review the claims folder and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific 
opinions/information requested, the report 
must be returned for corrective action.

5.  Finally, readjudicate the issue on 
appeal (entitlement to an increased initial 
rating for a back condition, to include 
entitlement to a TDIU), under both the old 
and revised regulations governing the 
schedular criteria for rating diseases and 
injuries for the spine, which were effective 
September 26, 2003.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


